DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,064,182. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in the claims 1-18 of U.S. Patent No. 11,064,182, however, they are not patentably distinct from each other because it is noted that it would have been obvious to one of ordinary skill in the art to recognize that claims 1-18 of U.S. Patent No. 11,064,182, would be able to perform the functions of the claimed limitations of the present Application since the limitations recited in the claimed invention of the present Application are also recited in claims 1-18 of U.S. Patent No. 11,064,182, including the feature of wherein the image processing section synthesizes the image captured by the first imaging section and the images captured by the plurality of second imaging sections and changes a synthesis ratio according to an image synthesis position as specified in claims 1 and 19 of the present Application.
With regard to claim 2, the feature of wherein the image processing section generates at least one of two pieces of data, namely, data regarding parallax and data regarding a distance to the subject, on the basis of the image captured by the first imaging section and at least two of the images captured by the plurality of second imaging sections as specified thereof is present in claim 2 of U.S. Patent No. 11,064,182.

With regard to claim 4, the feature of a plurality of first imaging sections, wherein the plurality of first imaging sections capture images of subjects located in different directions from each other, and at least one of the second imaging sections is provided between the plurality of first imaging sections as specified thereof is present in claim 3, lines 36-39, of U.S. Patent No. 11,064,182.
With regard to claim 5, the feature of wherein lens tip portions of the plurality of first imaging sections are provided closer to the subjects than lens tip portions of the plurality of second imaging sections as specified thereof is present in claim 4, lines 36-39, of U.S. Patent No. 11,064,182.
With regard to claim 6, the feature of wherein while each of the first imaging section and the plurality of second imaging sections has a separate lens, imaging elements thereof are formed on a same substrate as specified thereof is present in claim 5, lines 36-39, of U.S. Patent No. 11,064,182e.
With regard to claim 7, the feature of wherein the imaging element includes the image processing section as specified thereof is present in claim 6, lines 36-39, of U.S. Patent No. 11,064,182.
With regard to claim 8, the feature of wherein a polarizer for allowing, of light that has passed through the lens, passage of a polarization component in a given azimuth is provided in at least one of the first imaging section and the plurality of second imaging sections as specified thereof is present in claim 7, lines 36-39, of U.S. Patent No. 11,064,182.
With regard to claim 9, the feature of wherein in at least one of the first imaging section and the plurality of second imaging sections, a photoelectric conversion section is provided in each of a plurality of partial regions obtained by dividing a pixel region corresponding to one of the lens in a pixel arrangement including the photoelectric conversion section, a unit for converting light that has passed through the lens into charge as specified thereof is present in claim 8 of U.S. Patent No. 11,064,182.

With regard to claim 11, the feature of wherein the image processing section generates data regarding a distance to the subject on the basis of the image captured by the first imaging section and at least two of the plurality of images captured by the plurality of second imaging sections and corrects the data regarding a distance on a basis of data acquired in advance by machine learning as specified thereof is present in claim 10 of U.S. Patent No. 11,064,182.
With regard to claim 12, the feature of wherein the image processing section corrects the image captured by the second imaging section on a basis of the image captured by the first imaging section and the data acquired in advance by machine learning as specified thereof is present in claim 11 of U.S. Patent No. 11,064,182.
With regard to claim 13, the feature of a storage section adapted to store data regarding a characteristic of the image captured by the first imaging section and data regarding a characteristic of the image captured by each of the plurality of second imaging sections, wherein the image processing section makes adjustments in such a manner as to achieve a match between the characteristic of the image captured by the first imaging section and the characteristic of the image captured by each of the plurality of second imaging sections as specified thereof is present in claim 12 of U.S. Patent No. 11,064,182.
With regard to claim 14, the feature of wherein the image processing section corrects the image captured by each of the plurality of second imaging sections in such a manner as to achieve a match between the characteristic of the image captured by each of the plurality of second imaging sections and the characteristic of the image captured by the first imaging section as specified thereof is present in claim 13 of U.S. Patent No. 11,064,182.

With regard to claim 16, the feature of a plurality of first imaging sections adapted to perform image capture in a same direction, wherein the plurality of second imaging sections are provided at positions around the plurality of first imaging section as specified thereof is present in claim 15 of U.S. Patent No. 11,064,182.
With regard to claim 17, the feature of wherein at least the two second imaging sections are provided at positions more than an inter-pupillary distance of a user apart as specified thereof is present in claim 16 of U.S. Patent No. 11,064,182.
With regard to claim 18, the feature of wherein the image processing section derives a distance to the subject in a region of the image captured by the first imaging section that is not visible in the image captured by another first imaging section on a basis of the image captured by the second imaging section provided around the first imaging section as specified thereof is present in claim17 of U.S. Patent No. 11,064,182.
With regard to claim 20, it is noted that all of the features recited thereof would be present in the claim 18 of U.S. Patent No. 11,064,182, including the feature of (g) the image processing section corrects the image captured by each of the plurality of second imaging sections in such a manner as to achieve a match between the characteristic of the image captured by each of the plurality of second imaging sections and the characteristic of the image captured by the first imaging section, and (h) the image processing section performs pixel addition on the image captured by each of the plurality of second imaging sections in accordance with a signal-to-noise ratio thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamura discloses an image processing apparatus and method for controlling the same.
Ajito Takeyuki discloses an image device, imaging method and processing program.
Tabata et al disclose Hall setup simulation device, program, medium and easy image deformation composition method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        January 26, 2022.